Title: To John Adams from William Tudor, 4 May 1776
From: Tudor, William
To: Adams, John


     
      Dr Sir
      New York 4th. May 1776
     
     I was much oblig’d by the little Essay you sent me and more so by the Letter which accompanied it. The Plan proposed is an exceeding good System for the Government of the young and as yet uncorrupted States of America, and approaches so near the Form of the N. England late Constitutions, stript of their Inconveniences and monarchical Appendages, that I think it must be approved and soon adopted there at least. I hope a Number of these Books are sent to the Northward. I wish a hundred thousand of them were dispersed throughout the Continent. The Chair of Government is abdicated in almost every Colony upon the Continent; long Experience of British Politicks has convinc’d Us that a Reconciliation with Britain would be ruinous if not impracticable; a Degree of Confusion has prevail’d in every Province for Want of a Regular and an establish’d Government, and our Exertions against the powerful Enemy who has attack’d Us have consequently been less ardent than otherwise they would; Toryism in some Places, dares yet shew it’s Head for Want of establish’d, settled Government to define the Criminality of it and punish it’s Professors and Abettors as Traitors against the State. Ten thousand other Reasons might be adduced to show the Necessity and the Wisdom of immediately establishing a new Institution of Government. There are very few Whiggs who do not admit the Cogency of the Arguments for Independency, but the Timidity of the Men of large Property stops the Declaration of it. I hope Massachusetts will no longer procrastinate what sound Policy dictates to be done immediately; and that the May Election will not stop till three Branches of the Legislature are chosen and a Government completely formed. Pray Sir be at Boston this Month, You are greatly wanted there.
     
     It is certainly a Matter of much Importance at first to have the Chief Magistrate, or in Other Words the Governor a Man of great Respectability in Point of Fortune as well as Abilities and Virtue; in a Year or two the former may be dispensed with. I know of no Man who would be so universally approved for this high Office as Mr. Bowdoin. Though had he a little more Health and a little more Courage, he would do better.
     The next Hour after I received your Book I lent it to a Gentleman of the Committee of  I have not had it yet returned. I must therefore take another opportunity of offering you my Sentiments on it. The Friends of Liberty in this City are Friends indeed. I never met with warmer advocates for the Freedom and Independency of America than I have found some here.
     Major Austin is with his Regiment in Boston. Mr. Rice is gone with his Regiment to Quebec. I shook Hands with him at embarking, and he express’d much Satisfaction at being ordered to a Place, where he could best serve his Country. Rice is much belov’d by the Regiment in General; and is indeed a very clever Fellow.
     The Regiments left at Boston are the 6th. Col. Whitcomb, the 14th. Col. Glover, the 16th. Col. Sargent, the 18th. Col. Phinney and the 27th. Col. Hutchinson—with one Company of Artillery under Capt. Burbeck. Lt. Col. Burbeck also remains. Your most obt. Servt,
     
      Wm. Tudor
     
     
      The Regiments gone to Quebec under B. Genl. Thompson are Col. Poor’s, Patterson’s, Greaton’s and Bond’s.
      Those under B.G. Sullivan are Stark’s and Reed’s with 4 Southern Battalions.
     
    